Citation Nr: 0403119	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  01-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease due to exposure to mustard gas.

3.  Entitlement to service connection for a cardiac disorder 
as secondary to service-connected pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from February 1942 to May 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran submitted his substantive appeal in regard to the 
issues on appeal in August 2001.  At that time he requested 
that he be afforded a Travel Board hearing in his case.  The 
veteran was originally scheduled for a hearing on November 
21, 2003, at 1:00 p.m.  He later requested that he be 
afforded a videoconference hearing with a starting time after 
1:00 p.m.  The veteran's hearing was changed to a 
videoconference hearing and rescheduled for the same date.  
He was advised telephonically that he would be accommodated 
for the actual hearing time.  The RO was later advised by a 
Montgomery County, Ohio, county veterans service officer on 
November 14, 2003, that the veteran had broken his hip and 
would be hospitalized for approximately 6-12 weeks.  Thus, he 
would not be able to attend his scheduled hearing.  There was 
no request for the hearing to be rescheduled.  Accordingly, 
the Board considers the veteran's request for a hearing to be 
withdrawn and will proceed to adjudicate the case based on 
the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) 
(2003).  

The Board notes that the veteran's case was certified on 
appeal in November 2003.  The veteran, through his 
representative, submitted an additional statement to the RO 
in November 2003 that was later received at the Board in 
December 2003.  The statement presents additional argument by 
the veteran in support of his claim.  The argument is 
cumulative of prior statements from the veteran.  As such 
there is no need to remand the case for consideration of the 
statement by the agency of original jurisdiction.  38 C.F.R. 
§§ 19.37, 20.1304 (2003).

The Board notes that a question arises as to whether new and 
material evidence is required to reopen a previously denied 
claim of service connection for chronic obstructive pulmonary 
disease (COPD), or whether the recently submitted claim for 
service connection for COPD is, in effect, an entirely new 
service connection claim.  

The veteran originally sought entitlement to service 
connection for emphysema due to exposure to mustard gas in 
October 1991.  His claim, styled as including COPD by the RO, 
was denied in December 1991.  The veteran later argued that 
he was subject to numerous tests involving mustard gas in 
service but his claim remained denied and he was issued a 
statement of the case in July 1992.  The veteran did not 
perfect an appeal.  See 38 C.F.R. § 20.200 (2003).

In Ashford v. Brown, 10 Vet. App. 120, 123 (1997), the United 
States Court of Veterans Appeals (now called the United 
States Court of Appeals for Veterans Claims) (hereinafter 
referred to as "Court") addressed whether a new claim had 
been submitted when, after denial of service connection for a 
claimed lung disorder, the veteran added asbestos exposure as 
a possible etiology.  The Court stated, "Notwithstanding the 
nomenclature and varied etiology attributed to his 
disability, [the veteran's] lung condition, by any name, 
remains the same; it is inextricably intertwined with his 
previous claim for entitlement to service connection for a 
lung disorder."  Thus, in that situation, the Court viewed 
the asbestos claim as merely an attempt to reopen a 
previously adjudicated claim.  However, in Ashford, the Court 
distinguished its holding from the prior holding of Spencer 
v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. 
Cir. 1994), where it held the following:

When a provision of law or 
regulation creates a new basis of 
entitlement to benefits, as through 
liberalization of the requirement 
for entitlement to a benefit, an 
applicant's claim of entitlement 
under such law or regulation is a 
claim separate and distinct from a 
claim previously and finally denied 
prior to the liberalizing law or 
regulation. The applicant's latter 
claim, asserting rights, which did 
not exist at the time of the prior 
claim, is necessarily different.  
See, e.g., Sawyer v. Derwinski, 1 
Vet. App. 130. 133 (1991)

Spencer, 4 Vet. App. at 288-289.

In the instant case, the RO's prior final decision was issued 
in December 1991.  The case continued to be developed through 
July 1992 when a statement of the case was issued, but the 
veteran failed to perfect a timely appeal.  Subsequently, 38 
C.F.R. § 3.316 was promulgated, effective July 31, 1992.  See 
57 Fed. Reg. 33,875 (July 31, 1992).  This regulation 
established a presumption of service connection for veterans 
exposed to mustard gas while participating in full-body, 
field or chamber experiments to test protective clothing or 
equipment and who developed one of the several enumerated 
medical conditions.  COPD was not included as one of the 
conditions at that time.

The regulation was later amended in August 1994, effective 
from January 6, 1993.  See 59 Fed. Reg. 42,497-42,500 (Aug. 
18, 1994).  This regulation links the development of a 
chronic form of laryngitis, bronchitis, emphysema, asthma, or 
COPD with full-body exposure to vesicant agents (including 
mustard gas).  In addition to broadening the base of veterans 
to be considered for service connection, the regulation also 
added COPD as one of the chronic conditions.

The Board notes that in the instant case, the veteran's more 
recent claim for service connection for COPD arose after the 
new basis of entitlement to benefits was promulgated.  The 
veteran did not initially assert that COPD was due to 
exposure to mustard gas when he submitted his claim in April 
1999.  However, he has submitted several statements referring 
to his attachment to a secret unit, as he did previously.  He 
has contended that he was subject to mustard gas testing as a 
member of this unit.  The veteran has also currently alleged 
exposure to chemicals and gas to VA health care providers.  
The Board is therefore inclined to view the claim for service 
connection for COPD due to mustard gas exposure as a new and 
separate claim in order to ensure that the veteran is 
accorded every consideration available under the new 
regulation.

(The decision below addresses the claim to reopen service 
connection for a psychiatric disability and the claim of 
service connection for a heart disability secondary to 
pulmonary tuberculosis.  Consideration of the underlying 
claim of service connection for psychiatric disability and 
the claim of service connection for COPD secondary to mustard 
gas exposure is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)  


FINDINGS OF FACT

1.  The veteran was denied service connection for a nervous 
disorder in December 1991.  The veteran failed to perfect a 
timely appeal.  

2.  The evidence associated with the claims file subsequent 
to the December 1991 decision is new, and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  

3.  A heart disorder has not been caused or aggravated by the 
veteran's service-connected inactive pulmonary tuberculosis.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a 
psychiatric disorder has been submitted.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Service connection for a heart disorder secondary to 
service-connected pulmonary tuberculosis is not warranted. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Psychiatric Disability

The veteran is seeking to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder.  The 
veteran originally sought to establish entitlement to service 
connection for the disability in July 1991.  His claim was 
denied by way of a rating decision dated in December 1991.  
The veteran submitted a notice of disagreement in January 
1992.  He was issued a statement of a case in July 1992 but 
failed to perfect a timely substantive appeal.  The rating 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2003).  The Board 
notes that 38 C.F.R. § 20.302(c) was amended in November 
2003.  See 68 Fed. Reg. 64,805-64,806 (Nov. 17, 2003).  
However, the amendment did not pertain to the time limit to 
submit a substantive appeal and the amendment is not for 
application in this case.  As a result of the veteran's 
failure to perfect an appeal of the December 1991 rating 
decision, service connection for an acquired psychiatric 
disorder may now be considered on the merits only if new and 
material evidence has been received since the time of the 
last prior final adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed his application to reopen prior 
to this date, the earlier version of the law remains 
applicable in this case.)  

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The RO denied the veteran's claim in December 1991 because 
the veteran's service medical records (SMRs) did not 
demonstrate treatment for an acquired psychiatric disorder in 
service.  The RO also determined that there was no diagnosis 
of such a disorder of record at the time of the rating 
decision.

The evidence of record at the time of the December 1991 
rating decision consisted of the veteran's service medical 
records (SMRs), multiple VA examinations between September 
1943 and March 1954, hospital records from Grand View 
Hospital for the period from November 1975 to December 1975, 
VA treatment records for the period from September 1988 to 
November 1988, multiple VA hospital summaries for the period 
between March 1950 and May 1991, records from Good Samaritan 
Hospital for the period from December 1985 to May 1991, and 
multiple statements from the veteran.

The veteran submitted a request to reopen his claim for 
service connection in April 1999.  The evidence associated 
with the claims file subsequent to the December 1991 rating 
decision includes records from Good Samaritan Hospital for 
the period from March 1996 to November 2002, VA hospital 
summaries for the period from December 1996 to March 2003, VA 
treatment records for the period from December 1997 to April 
2003, and multiple statements from the veteran.

All of the evidence is new in the sense that it was not 
previously of record in December 1991.  The records from Good 
Samaritan Hospital are not material as they contain no 
reference to any type of psychiatric disorder.  Further, they 
do not show that the veteran was prescribed any type of 
medications used to treat psychiatric symptoms.

The veteran submitted a statement in December 1999 wherein he 
reported that he was hospitalized at the VA medical center 
(VAMC) in Dayton, Ohio, three to four times for psychiatric 
treatment.  He did not provide any specific dates for the 
claimed periods of hospitalization.

A review of the VA records submitted since December 1991 
reveals that the veteran was afforded a psychology 
consultation as part of a period of hospitalization in 
December 1996.  However, the consultation is not of record.  
The summary also noted that the veteran would be followed as 
an outpatient but there is no evidence of this in the record.  
The entire summary is not of record; however, the remaining 
portions of the summary show that the veteran was treated for 
suicidal ideation and anxiety.  No diagnosis is available 
from the portion of the summary that is of record.  The 
veteran was prescribed antidepressant and anti-anxiety 
medications to include Paxil and BuSpar (Buspirone).  

VA treatment records show that the veteran was prescribed 
BuSpar in November 1998.  This prescription is noted as 
continuing throughout the numerous outpatient records and 
hospital summaries, at least through 2002.  A VA summary for 
a period of hospitalization in July and August 1999 reported 
a current diagnosis of generalized anxiety disorder.  This 
diagnosis was carried in the past medical history section of 
a number of subsequent hospital summaries.  A March 2000 VA 
hospital summary recorded that the veteran was noted to be 
taking Zoloft and Buspirone on admission.  

As already noted, the veteran was denied service connection 
for an acquired psychiatric disorder in December 1991, in 
part, because a diagnosis for such a disorder was not of 
record.  The VA records now associated with the claims file 
show a diagnosis of depression, general anxiety disorder, and 
anxiety at different times.  Moreover, the veteran has 
continually been prescribed medications to treat symptoms of 
depression and anxiety.  Thus, the evidence now establishes 
that the veteran has a diagnosis of a psychiatric disorder.

Given that the evidence now shows a current diagnosis, 
something not previously demonstrated, it may be said that 
the new evidence tends to prove a salient point relative to 
the question of service connection that was not previously 
proved.  In other words, the evidence received since the last 
final denial tends to support the veteran's claim in a manner 
such that it bears directly and substantially upon the 
question of service connection, and it is therefore so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

II.  Heart Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  In addition, certain chronic diseases, 
such as arteriosclerosis, cardiovascular-renal disease, 
including hypertension, endocarditis, and myocarditis may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  In addition, 
a disability may be service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2003).  Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The veteran developed pulmonary tuberculosis in service.  He 
was discharged for disability because of the tuberculosis in 
May 1943.  The veteran was granted service connection in July 
1943 and initially assigned a 100 percent disability rating.

The veteran was continually evaluated over the intervening 
years.  The veteran's tuberculosis was eventually determined 
to be arrested.  He was assigned a graduated declining 
disability rating in June 1951.  As of August 1958, the 
veteran's disability rating was reduced to a noncompensable 
level.  

There is no evidence of record to show any recurrence of the 
tuberculosis.  Moreover, the numerous VA and private medical 
records make no mention of the veteran having had 
tuberculosis in the past.

The evidence of record reflects that the veteran developed a 
number of cardiac related problems over the years, but many 
years after service.  The conditions include hypertension, 
coronary artery disease/arteriosclerotic heart disease, 
congestive heart failure, coronary artery bypass surgery 
(CABG) - multiple times, implantation of a pacemaker, 
myocardial infarction, and angina. 

A review of all of the medical evidence of record, to include 
the veteran's SMRs, records from Grand View Hospital, the 
records from Good Samaritan Hospital and the voluminous VA 
treatment records and hospital summaries are all negative for 
any opinion relating the veteran's cardiac disorder, 
variously diagnosed, to his service-connected inactive 
pulmonary tuberculosis.  Moreover, there is no evidence to 
show that a cardiac disorder has been aggravated by his 
service-connected inactive pulmonary tuberculosis.  As noted 
above, the fact that the veteran was ever treated for 
tuberculosis is not even mentioned by any of the many 
physicians who have treated the veteran for his several 
cardiac conditions.  

In light of the evidence of record, there is simply no basis 
to find that the veteran's service-connected pulmonary 
tuberculosis has caused, or mad worse any diagnosed cardiac 
condition.  The Board notes that the veteran is capable of 
presenting lay evidence regarding his belief that his claimed 
heart disorder is the result of his service-connected 
pulmonary tuberculosis.  Nevertheless, where, as here, a 
medical opinion is required to provide a nexus opinion to 
link a diagnosed heart disability to his service-connected 
pulmonary tuberculosis, only a qualified individual can 
provide that evidence.  As a layperson, the veteran is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, his claim 
for service connection for a heart disorder secondary to 
service-connected pulmonary tuberculosis, must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a heart disorder as secondary to the 
veteran's service-connected pulmonary tuberculosis.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran filed a claim for service 
connection for a heart disorder as secondary to his service-
connected inactive pulmonary tuberculosis in April 1999.  He 
has provided the necessary information to complete his 
application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

As the veteran's claim was submitted prior to the enactment 
of the VCAA the RO initially advised the veteran of what 
information and/or evidence he needed to submit a well-
grounded claim in December 1999.  In addition, the veteran 
was informed as to what elements were necessary to establish 
service connection.

The veteran's claim was originally denied as not well 
grounded in January 2000.  The veteran was informed that he 
had not submitted any evidence to show any plausible 
connection between his diagnosed cardiac disorders as being 
caused or aggravated by his service-connected pulmonary 
tuberculosis.

The RO wrote to the veteran in October 2001 to provide the 
required notice under the VCAA.  The veteran was notified 
that his original claim was denied as not well grounded but 
that the VCAA had eliminated the requirement to submit a 
well-grounded claim.  The letter informed the veteran of all 
of the evidence that had been considered in his case and that 
the evidence did not establish any nexus between the 
veteran's cardiac disorder and his pulmonary tuberculosis.  
He was advised of the evidence he needed to submit to 
substantiate his claim.  He was requested to identify any 
additional information or evidence that could be obtained in 
support of his claim.  Finally, he was informed of VA's duty 
to assist and that the RO would assist him in obtaining any 
evidence that he identified.

A Report of Contact, dated June 28, 2002, reported on a 
telephone conversation with the veteran where he was apprised 
of the current state of his appeal.  The veteran identified 
VA records that could be obtained in support of his claim.

The veteran later submitted private and VA medical records in 
support of his claim.

The veteran was issued a supplemental statement of the case 
(SSOC) in September 2003.  The SSOC reviewed all the evidence 
added to the record since the statement of the case that was 
issued in July 2001.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim. The veteran 
submitted additional evidence on several occasions.  He 
provided notice of other records to be obtained.  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA 
and 38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  The 
veteran submitted a number of private and VA treatment 
records.  In addition, private and VA records identified by 
the veteran were obtained by the RO and associated with the 
claims file.  The veteran was originally scheduled for a 
Travel Board hearing that was changed to a videoconference 
hearing at his request.  Unfortunately, the veteran suffered 
a broken hip and provided notice that he would not appear for 
his hearing.  The veteran did not request that the hearing be 
rescheduled.  

The veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
not aware of any outstanding evidence.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2003).

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection for heart disability, the Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).  In this case, the veteran has had 
variously diagnosed heart problems, and he has claimed that 
they were either caused or made worse by service-connected 
disability, but there is no indication, except by way of 
unsupported allegation, that there is such a relationship.  
Consequently, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for a psychiatric 
disorder; to this extent, the appeal is granted.

Entitlement to service connection for a heart disorder 
secondary to service-connected pulmonary tuberculosis is 
denied.


REMAND

As noted in the Introduction section, the veteran originally 
submitted a claim for entitlement to service connection for 
emphysema due to exposure to mustard gas in October 1991.  
Records from Good Samaritan Hospital and a May 1991 VA 
hospital summary, developed with that claim, contained 
diagnoses of COPD but not of emphysema.  Earlier VA records 
also noted a diagnosis of COPD.  The RO denied the veteran's 
claim for a respiratory disorder.  The disorder was styled as 
COPD as opposed to emphysema as there was a diagnosis of 
COPD, but not of emphysema.  

The veteran wrote to his Congressional representative in 
January 1992.  He asserted that he was part of a "secret" 
unit that, when not conducting training, was subjected to 
chemical testing.  He noted that he developed tuberculosis 
and was later transferred to Fitzsimmons Army Hospital for 
treatment.  He opined that he felt that his exposure to 
chemical testing was the cause of his tuberculosis.  The 
veteran also disputed his dates of service, claiming that he 
was actually in service from 1937 until his discharge in May 
1943.  

The Board notes that the veteran submitted his original claim 
for VA disability compensation benefits in July 1943.  At 
that time he reported military service from February 1942 to 
May 1943.  He also said that he was employed as a drill press 
operator from 1939 to 1942.  Prior to that he was inpatient 
in a sanatorium for treatment of tuberculosis in 1938 and 
1939.  

The veteran's representative forwarded the letter to the RO 
in January 1992.  The RO wrote to the veteran in March 1992 
and asked that he provide information that would allow for 
additional research on his claim.  Specifically, the veteran 
was requested to identify his service department, date and 
location of the test unit he was in, and what disability(ies) 
he claimed were the result of exposure to mustard gas.

The veteran responded in March 1992.  He again said that he 
was part of a secret unit and could not remember the exact 
name.  He recalled that there were approximately 48 persons 
assigned to the unit.  He again noted that he was exposed on 
a number of occasions.  He listed his medical problems as 
difficulty breathing, fatigue, chest pain and spitting up 
blood.  In another statement sent at the same time the 
veteran remembered being sent to a locale he described as hot 
and thought it might have been in Florida.

The RO sent a request for verification of the veteran's 
exposure to mustard gas in service to the National Personnel 
Records Center (NPRC) in March 1992.  The NPRC responded in 
April 1992.  The response indicated that no record was 
located and that if the record was on file prior to July 
1973, it may have been damaged in the fire at the NPRC.  The 
response also included a handwritten notation that said no 
record of mustard gas exposure was "available."  (The Board 
notes that a portion of the veteran's SMRs were later 
associated with the claims file.  Those records were indeed 
damaged by fire, presumably by the July 1973 fire at the 
NPRC).

The RO issued a statement of the case (SOC) in July 1992.  
The veteran's claim for service connection for a respiratory 
disorder, characterized as COPD, remained denied.  The RO 
denied the claim on both a direct basis and as secondary to 
service-connected pulmonary tuberculosis.  The SOC made no 
mention of exposure to mustard gas and did not consider that 
as part of the denial.  

The veteran submitted his current claim in April 1999.  
Initially he sought service connection for COPD and did not 
mention exposure to mustard gas.  The veteran later submitted 
a VA Form 21-4142 in February 2001.  He again alleged being 
stationed at Pearl Harbor in 1941 and then being transferred 
back to the United States where he was assigned to a secret 
unit.  He said that his records had been burned and he was 
unable to prove where and when he served.  The veteran 
submitted his substantive appeal in August 2001.  He again 
referred to being in a special unit but that all records had 
been destroyed.

VA treatment records associated with the claims file in July 
1999 contain a clinical entry by a social worker dated in 
August 1998.  The entry reported that the veteran appeared to 
be deeply troubled by his military career.  The social worker 
reported that the veteran said that he was in a secret unit 
and was told not to talk about it.  An admission note, dated 
June 7, 2002, noted that the veteran reported occupational 
exposure to some new chemicals and gases.  The Board also 
notes that the veteran had surgery on his right ear in 1999 
to remove a growth that was noted to be squamous cell 
carcinoma - one of the presumptive diseases under 38 C.F.R. 
§ 3.316.

The Board notes that service connection may be established on 
a presumptive basis for certain conditions (including chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer (except 
mesothelioma), squamous cell carcinoma of the skin, or a 
chronic form of laryngitis, bronchitis, emphysema, asthma or 
COPD, or acute nonlymphocytic leukemia) if, during active 
military service, the veteran had full-body exposure to 
nitrogen or sulfur mustard or Lewisite and subsequently 
developed the condition.  38 C.F.R. § 3.316 (2003).

In this case the veteran has had a diagnosis of COPD since at 
least the 1980's.  None of the medical records in the claims 
file has provided an etiology for the veteran's COPD.  
Further, the veteran's claim has never been adjudicated on 
the basis of exposure to mustard gas.  Limited development, 
consistent with the procedures of the time, was conducted in 
1992 but no decision was made based on the results of the 
development.  In fact, the response from the NPRC did not 
report that the veteran was not involved in testing, rather 
it said that no record of being involved in testing was 
available.  Subsequent to December 1991 a significant change 
in the law occurred that now provides for presumptive service 
connection for certain conditions, to include COPD.  In 
addition, the Federal Register notice used to promulgate the 
latest version of 38 C.F.R. § 3.316 in August 1994 noted that 
only since July 1992 had both VA and the Department of 
Defense (DoD) initiated projects that would make it easier 
for veterans to establish entitlement to benefits under the 
regulation.  59 Fed. Reg. 42,498.  

Accordingly, the veteran's claim for entitlement to service 
connection for COPD as due to exposure to mustard gas must be 
remanded for additional development in accordance with 
guidance provided in VBA's Adjudication Procedure Manual, 
M21-1, Part III, paragraph 5.18.

In regard to the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder the Board 
notes that the veteran reported that he had been hospitalized 
at the VA medical center (VAMC) in Dayton, Ohio, three to 
four times for psychiatric treatment.  There are no records 
reflecting a psychiatric admission other than the partial VA 
hospital summary dated in December 1996.  As noted above, 
that summary made reference to a psychology consultation that 
is not of record.  Further, the veteran was to receive 
continued outpatient treatment but there are no records to 
show that he did.  The earliest outpatient records obtained 
in conjunction with the current claim are only dated from 
December 1997.

A complete copy of the December 1996 VA hospital summary is 
required and a search for outpatient records and VA hospital 
summaries related to psychiatric/psychological treatment from 
1991 to 1999 is necessary.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  
The veteran should be specifically 
told of the information or evidence 
he should submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claim.  
38 U.S.C.A. § 5103(a) (West 2002).  

2.  The RO should contact the 
veteran in order to request that he 
identify the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
COPD or psychiatric disorder since 
service.  After securing the 
necessary releases, the RO should 
attempt to obtain copies of 
pertinent treatment records 
identified by the veteran which have 
not been previously secured, and 
associate them with the claims file.

3.  The RO must also develop the 
veteran's claim to determine if he 
was a participant in mustard gas 
testing during his period of 
service.  Such development should be 
in accordance with the guidance 
found at M21-1, Part III, paragraph 
5.18.

4.  If it is determined that the 
veteran was a participant in 
chemical gas testing or that he 
might have been such a participant, 
the RO should conduct additional 
development of the medical record as 
appropriate.

5.  The RO should also schedule the 
veteran for a VA examination to 
determine the etiology of COPD.  All 
indicated tests must be conducted.  
The claims file must be made 
available to and reviewed by the 
examiner.  The examiner should 
obtain and record a detailed history 
of the veteran's alleged mustard gas 
exposure.  After reviewing the 
record, the examiner should 
specifically state whether any COPD 
was caused by any post-service event 
or any non-service-related 
supervening condition.  A complete 
rationale for any opinion expressed 
must be provided.

6.  The veteran should be afforded a 
VA psychiatric examination to 
determine the diagnosis of any and 
all psychiatric disorders which may 
be present.  All indicated studies, 
tests, and evaluations deemed 
necessary should be performed.  The 
examiner should review the claims 
file as part of the examination.  
The examiner is requested to 
identify every current psychiatric 
diagnosis.  The examiner is further 
requested to then provide an opinion 
as to whether it is at least as 
likely as not that any currently 
diagnosed psychiatric disorder is 
related to the veteran's military 
service.  The report of examination 
must include a complete rationale 
for all opinions expressed.

7.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



